353 F. Supp. 2d 160 (2005)
Stevan JOHNSON, Plaintiff,
v.
CONTINENTAL AIRLINES CORPORATION, Defendant.
No. CIV.A.04-10902-NMG.
United States District Court, D. Massachusetts.
January 14, 2005.
*161 Jeffrey M. Rosin, Foley & Lardner, LLP, Boston, MA, for Continental Airlines, Inc., Defendant.
David S. Rubin, Epstein, Becker & Green, PC, Boston, MA, for Continental Airlines, Inc., Defendant.

MEMORANDUM & ORDER
GORTON, District Judge.
Plaintiff Stevan Johnson ("Johnson") brings this action against his former employer, Continental Airlines Corporation ("Continental"), alleging that Continental violated his civil rights in connection with his employment with Continental. Pending before the Court is defendant's motion to dismiss or, alternatively, for summary judgment and its request for equitable relief, seeking to have this Court enjoin Johnson from filing future actions without leave of court.
Johnson, who is proceeding pro se, has filed at least four EEOC charges and three federal court complaints relating to his employment by Continental all of which allege, among other things, racial discrimination. The factual allegations underlying Johnson's claims in the instant case are virtually identical to those alleged in the first complaint Johnson filed in the District of Massachusetts, on October 15, 2003 (Case No. 03-11992-PBS). Johnson asserts the same five causes of action in this cases plus one additional claim for breach of contract.
The complaint in this case therefore duplicates another proceeding pending in this Court. Plaintiff is entitled to pursue his claims in that action but he is not entitled to duplicate it in this Session. It would be a substantial waste of judicial resources to permit the conduct of parallel proceedings, and this case will, therefore, be dismissed.
Defendant asks the Court to bar Johnson from litigating additional claims against it without leave of court. While it appears that Johnson has abused the judicial system by repeatedly filing virtually the same case against defendant, defendant is referred to the Session in which the first case has been filed as the more appropriate arbiter of the dispute.

ORDER
Based on the foregoing, Defendant's Motion to Dismiss or, Alternatively, For Summary Judgment and Request for Equitable Relief (Docket No. 6) is ALLOWED and the case is DISMISSED.
So ordered.